DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 has been considered by the examiner.
Claim Objections
Claims 16-18 are objected to because of the following informalities:  Claim 16 recites the limitation “wherein the plurality of circumferential grooves further includes a second inner circumferential groove extending in a region between the inner tread end and the first inner circumferential groove”; should read –wherein the plurality of circumferential grooves further includes a first inner circumferential groove extending in a region between the inner tread end and the second inner circumferential groove–.  Appropriate correction is required. 
Claims 17-18 are objected to by virtue of their dependence upon and because the fail to cure the deficiencies of claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0215205 A1), in view of at least one of Tatsuta et al. (US 2019/0009615 A1) or Oba (US 2018/0319219 A1).
Claim Interpretation: The limitation “a designated mounting direction to a vehicle, wherein the tread portion has an outer tread end that is positionable on an outer side of the vehicle when mounted to the vehicle, an inner tread end that is positionable on an inner side of the vehicle when mounted to the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inner side from a tire outer side.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 1, 10, Maeda discloses a tire comprising a plurality of circumferential grooves 11c, 12c, 13c that extend continuously in a tire circumferential direction which delimit a plurality of land portions 16-19; wherein the outermost land portion 19 has a width w7 that is wider than the innermost land portion 18 width w6 and thus corresponds to an asymmetric tread pattern. The tread pattern is further configured to have a tire equator C disposed between an outer tread edge To and inner tread edge Ti. The plurality of circumferential grooves includes an outer circumferential groove 13 disposed in a region between the outer tread edge To and the tire equator C. The plurality of land portions includes an outer shoulder land portion 19 defined to continuously extend between the outer circumferential groove 13 and the outer tread end To in a tire axial direction, and to have a largest width in the tire axial direction of the plurality of land portions, see FIG. 1 above.
Maeda does not explicitly disclose the outer shoulder land portion has at least one first outer lateral groove that extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0° - 20°.
[AltContent: arrow][AltContent: textbox (Outer sipes)][AltContent: textbox (Outer lateral groove)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Tatsuta discloses a tire suitable for having an optimized tread contact patch to suppress uneven wear of the tread, see [0001]. The tire does not specify a preferred mounting direction which implies the tread pattern is non-directional. Therefore, in considering the right side of FIG. 2 to be an outer side of the vehicle when the tire is mounted to the vehicle. Guidance provided FIG. 2 reasonably discloses a tread pattern having an outer shoulder land portion has at least one first outer lateral groove that extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0° - 20°; and wherein the outer shoulder land portion further has outer sipes that connect between the at least one first outer lateral grooves and the outer circumferential groove. It being noted that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article; to include: “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977), see MPEP 2125. And further that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II). Thus, the depiction of the terminating portion of the outer lateral groove being substantially between 0°-15° is sufficiently specified to anticipate the claimed range.
Oba discloses a tire including treads having a predetermined orientation for mounting on a vehicle and divided into two shoulder land portions and two crown land portions, i.e. so - called four - rib tires, tends to have a large width and high rigidity. Thus, the four - rib tires may be expected to exert an excellent steering stability on dry roads. And further discloses having outboard shoulder lateral grooves 16 which extends from the outer tread edge To towards the tire equator C to thereby terminate within the outboard shoulder land portion 14; while making an angle with respect to the axial direction of the tire of equal to or more than 5° and equal to or less than 30°. Oba further discloses such a configuration can improve traction on snow roads, see [0090]-[0091] and FIG. 8.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shoulder land portion of Maeda such that the outer shoulder land portion has at least one first outer lateral groove that extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0° - 20° as reasonably suggested/taught by Tatsuta or Oba to provide the tire with the aforementioned benefits. Moreover, as to the claimed angle range: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
[AltContent: arrow][AltContent: textbox (Inner lateral groove)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 2, 11, 15-18, modified Maeda discloses the plurality of circumferential grooves further include a first inner circumferential groove 12, see Maeda FIG. 1, extending adjacent to the inner tread end Ti in a region between the inner tread end Ti and the tire equator C, wherein the plurality of land portions further includes an inner shoulder land portion 18 defined between the first inner circumferential groove 12 and the inner tread end Ti, see Maeda FIG. 1 above; and wherein the inner shoulder land portion has at least one inner lateral groove that extending inwardly from the inner tread end in the tire axial direction and terminating in the inner shoulder land portion, see the left side of Tatsuta’s FIG. 2 above.
And with guidance provided by Tatsuta’s FIG. 2 above: a length, in the tire axial direction, of each inner lateral groove is 50% to 70% of a width of the inner shoulder land portion.

[AltContent: textbox (Second length)][AltContent: arrow][AltContent: textbox (First length)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And with guidance provided by modified Maeda, see the rejection of claim 1: the inner shoulder land portion is free of grooves and sipes continuously extending in the tire circumferential direction. 
And with guidance provided by modified Maeda, see the rejection of claim 1: the plurality of circumferential grooves further includes a second inner circumferential groove 11, see Maeda FIG. 1 extending in a region between the inner tread end Ti and the first inner circumferential groove, wherein the plurality of land portions further includes a crown land portion defined between the outer circumferential groove and the second inner circumferential groove that is asymmetrically oriented in relation to the tire equator to be closer to the outer tread end than to the inner tread end.
Regarding claims 16-18, modified Maeda discloses the plurality of circumferential grooves further includes a first inner circumferential groove 12, see Maeda FIG. 1, extending in a region between the inner tread end Ti and the second inner circumferential groove 11, see Maeda FIG. 1; wherein the plurality of land portions further includes a crown land portion 17 defined between the outer circumferential groove 13 and the second inner circumferential groove 11 that is asymmetrically oriented in relation to the tire equator C to be closer to the outer tread end To than to the inner tread end Ti; wherein the crown land portion 17 comprises, relative to the tire equator, an outer region and an inner region, and wherein, relative to the tire axial direction, the outer region extends a distance that is greater than a distance that the inner region extends, see rejection of claim 3 where the outer region comprises the first length and the inner region comprises the second length.
As to the claimed circumferential groove widths: Modified Maeda discloses the groove width W1 of the inboard shoulder main groove is more than the groove width W2 of the outboard shoulder main groove. Thereby, the inboard shoulder main groove exerts good drainage, and the occurrence of aquaplaning phenomenon can be effectively suppressed. In general, when the groove width W1 of the inboard shoulder main groove is more than the groove width W2 of the outboard shoulder main groove, if the difference between the width of the inboard shoulder land region and the width of the inboard middle land region is large, then the narrow width land region is liable to deform excessively, and the steering stability on dry road surface has a tendency to deteriorate, see [0015]-[0016]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a groove width of the outer circumferential groove and a groove width of the second inner circumferential groove are each greater than a groove width of the first inner circumferential groove to provide the tire with a means for exerting good drainage, and suppressing the occurrence of aquaplaning.
Regarding claims 3-4, modified Maeda discloses the plurality of circumferential grooves further includes a second inner circumferential groove 11 extending in a region between the inner tread end Ti and the tire equator C, wherein the plurality of land portions further includes a crown land portion 17 defined between the outer circumferential groove 13 and the second inner circumferential groove 11 to have a first length, in the tire axial direction, of a region between the outer circumferential groove 13 and the tire equator C that is greater than a second length, in the tire axial direction, of a region between the second inner circumferential groove 11 and the tire equator C. Modified Maeda does not explicitly disclose a difference between the first length and the second length is 20% to 80% of a width of the crown land portion. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV). Moreover, one seeking to optimize the ground contacting portion of the tread would easily envision and/or as a matter of routine experimentation formed the claimed range since: Modified Maeda discloses the width of the outer middle land region 17 to which large ground contact pressure is applied during cornering is secured, therefore, it is possible that excellent dry grip performance and the uneven wear resistance performance are exerted, see Maeda [0050].
Regarding claim 5, modified Maeda discloses a width of the outer shoulder land portion 19 is 25% to 40% of a tread width between the outer tread end To and the inner tread end Ti, see Maeda FIG. 1.
Regarding claim 6, modified Maeda discloses the at least one first outer lateral groove has a length, in the tire axial direction, that is 40% to 60% of the width of the outer shoulder land portion, see Tatsuta FIG. 2 in the rejection of claim 2 above.
Regarding claims 12-13, modified Maeda discloses a middle land portion 16, see Maeda FIG. 1, having middle lateral grooves 17, see Oba FIG. 1, extending inwardly from the first inner circumferential groove 12, see Maeda FIG. 1, in the tire axial direction and terminating in the middle land portion 16; wherein the middle land portion 16 further has middle sipes 22, see Oba FIG. 1, continuously extending from the first inner circumferential groove 12 to a second inner circumferential groove 11 arranged between the first inner circumferential groove 12 and the tire equator C.
Claims 7-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0215205 A1), in view of at least one of Tatsuta et al. (US 2019/0009615 A1) or Oba (US 2018/0319219 A1) as applied to claim 1 above, and further in view of Nagase et al. (EP 3015286 A1).
Regarding claims 7-8, modified Maeda does not explicitly disclose the outer shoulder land portion further has at least one second outer lateral groove extending outwardly from the outer circumferential groove in the tire axial direction and terminating in the outer shoulder land portion; wherein the at least one second outer lateral groove has a length, in the tire axial direction, that is 25% to 75% of a difference between a width of the outer shoulder land portion and the length, in the tire axial direction, of the at least one first outer lateral groove.
Nagase discloses a tire suitable for improved in the steering stability on dry road surface and wet performance in a well-balanced manner. The tire is configured such that an outer shoulder land portion 8B has at least one second outer lateral groove 11 extending outwardly from an outer circumferential groove 3B in the tire axial direction and terminating in the outer shoulder land portion 8B. As to the claimed: 25% to 75% of a difference between a width of the outer shoulder land portion and the length, in the tire axial direction, of the at least one first outer lateral groove. Nagase further discloses the outboard shoulder land region 8B is provided with shoulder lateral grooves 10 and shoulder narrow grooves 11 similarly to the inboard shoulder land region 8A. Thus one would expect the outboard land region to provide the same benefits whereby; the inboard narrow groove part 15 extends to a position axially outside the axially inner end 18 of the shoulder lateral groove 10. Thereby, during running in wet conditions, a water film between the inboard shoulder land region 8A and the road surface is led to at least either one of the shoulder lateral groove 10 and the inboard narrow groove part 15, therefore, the occurrence of aquaplaning phenomenon can be effectively suppressed, see [0060], [0067]. Therefore, it is considered that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV). 
Regarding claims 9, 14, modified Maeda discloses the plurality of circumferential grooves further includes a second inner circumferential groove 11 extending in a region between the inner tread end Ti and the tire equator C, wherein the plurality of land portions further includes a crown land portion 17 defined between the outer circumferential groove 13 and the second inner circumferential groove 11, see Maeda FIG. 1; and where the crown land portion includes at least one first crown lateral groove 16 extending inwardly from the outer circumferential groove 3B in the tire axial direction, and terminating in the crown land portion 7B, and wherein an opening of the at least one first crown lateral groove 16 to the outer circumferential groove 3B is disposed on an extension of the second outer lateral groove 11, see Nagase FIG. 1. And with guidance provided by modified Maeda, the at least one first crown lateral groove 16, see Nagase FIG. 1 is tilted relative to the tire axial direction in a direction opposite to direction of the at least one second outer lateral groove 11, see Nagase FIG. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749